In a matrimonial action in which the parties were divorced by judgment entered January 11, 1999, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Giacomo, J.), entered April 25, 2006, as directed a hearing on his application for an award of counsel fees.
Ordered that the appeal is dismissed, with costs.
An order directing a hearing to aid in the determination of a motion does not dispose of the motion and does not affect a substantial right, and therefore is not appealable as of right (see CPLR 5701 [a] [2] [v]; Kornblum v Kornblum, 34 AD3d 749 [2006]; Berliner v Berliner, 294 AD2d 524 [2002]). Any party *1006aggrieved by an order entered subsequent to the hearing may take an appeal from that order (see Berliner v Berliner, 294 AD2d at 525). Since leave to appeal has not been granted, we dismiss the appeal. Schmidt, J.P., Santucci, Florio and Dillon, JJ., concur.